.




                                F&r &ployee Of a l.loeBmxt
                                    deiler in Oil~~W gas
                                    seauritiee,who a&e ae
                                    agent illsoouringoil
                                    mi ga6 hmm~ for the
                                    dealer, is requiredto
                                    obtainslioeneeunder
                                    the Texaa SecuritiesAd.

    Dear SIX

              You have requeetebthe opinionof this Departme&
    upon the foll.qdngfaotual+Ilationr

               %vin   YOU   plebe   ravise   me   if   l per~0n   ~b2
        acceptsemploymentfor a dealer in oil and gas
        seourltielis requiredto be lipeneedunder the
        Seom~ties Act.

             *The faata in the cam &e theme: a holder
        of a licenseemployedam individual&r the pur-
        pose of seour~ or takjnga block of oil and
        ga8 leases. ?he leaem were taken in ,thename
        of the baler; thy employeeoontaotedthe laud
        ownera,offeredto lease the luxt for and in the
        rune of the licenseddealer. The oonlpen6atioB
        agreed to be paid for the taking of thie block
        of oiland@e    lsaeeswae lOmute per wre for
        each aore eo leaeed. The m&Loyee did not sell
        or attemptto cell such leasesnor &Lb he deal
        in wuch leasee,other thw to plaoe them in the
        bank subjeotto accepmoe by the dealer. Such
        employeewae a Hotly Public and In the esetutics
        of such leame took the a&knowlHI&wnteof the
        variou8 land ownera."

             The fsctualsituatim etateb above is preatioally
    identicalwith the faots set forth in the opini011 Of the
                                                                 ’   .




HonorableD. RiohardVoges - Page 2 (V-221)



SupremeCourt of Texas in Fowl&r v. Hulte, ~38 Tax. 636, 161
3. W. 26 478, (1942)wherein it was held a8 followe:

          "If the plaintiffinerrorFowleraa aoon-
    dition precedentto the performanoeof the servi-
    ces for which he wae employedby defendantin
    error Rults, prOcuringthe exeoutionof the oil and
    grs leases by the lami ownere,were requiredto regi-
    ster ae a dealer under the SecuritiesAct, then any
    peinon employedby en oil company,or other prorpeo-
    tive lessee,to obtain or assist $b obtainingoil and
    gas leasesfrcm land owmre would be requiredto
    registeraa a dealer in securitiesbefore entering
    upon the performanoeof his duties. There is in our
    OpiUiOIlIlO laEIguaf$O
                        in the Act to juf3tifythatCoU-
    atractionof it and thrt oonstnmtion is not neoeaaw
    to the aocomplislrmmt of the deolrrtdand obviouspur-
    pose of the sltrtute.




                                                       ‘ore
     the amendmentawere enacted." (Empha~~ie
                                          added)

          The foregoingdoctrinewas again affirmedby the Supreone
Court in Hkrren V. Hollingsworth,167 5. W. 2.i735 (1945);but no
referencewae made thereinto the amendmantto Article 60&, V.C.
S., by the Forty-seventhLegialatuzmin addingSection 33b thereto~
(Chap.363, Sec. 2, Aota'l$kl, 47th Leg. p. 593) aiaoe the tranaao-
tion Involvedsroae prior to the paeeageof the Mendment.

          Th6 SupremeCourt in the owe of Lewis v. Davis, 199 S.W.
(26) 146, 149, hae definitelyconetruedtb meaning of the above an-
phasizedsmendmenteto'the SecuritiesAot,aa Pollowe:

          "The SecuritiesAct, Regular Session,44th
     Legislature,Chapter 100, was emendedin 191 by
     adding to It Sections33a and 33b, Acts ReguLar
     Session,47th Legislature,Ohspter 363. section
     33a relates to the renedy of the purchaseragainat
     the seller. Section 33b providesthtno person or
     companyshall bring or maintainan actionfqr the
     collectionof a oonmieaionor compensation*ror
     strvioearenderedin the sale or purohaeeof eeouri-
     ties, aa that term is herein defined,without alleg-
     ing and provingthat such perrson or companywas duly
Honwable D. RlohardVoges -Page 3 (V-221)



    lioensedunder the proviaicplstireof aud the seouri-
    tiea ao'soldor uumhased were duls renirstered uuder
    the pr~visi~nah&&f.     We do notoo&rue this
    tiea  se0tm to intend, on r000uat of itause of
    the worde 'saleor purchaseof aecuritiea'mb 'secu-
    rities no sold or ptmhaoed', to work ohmges In the
    generalpurposeof the Aot and 80 to amend it as to
    requirethe procurdngof penuitsor licensesby those
    who buy securitiesand the registrationof meourities
    ‘forthe protectionof sellersagainstbuyers.

         "As ii pointedout,in Fowler v. Hults, 138 Tei.
    636, 161 s. w. 28 478, t,h securitiesAct in rI.lof
    its many sectionsm&as carefuland detailedprovision
    for the registrationof dealersin seourities,that
    is, praom engagingin the buaiuesaof sellingaaouri-
    tics, end for permitafor the ifmum3caof qeourltiea,
    that is. securitiesissuedto be sold -- all for the
    protectionof buyers rgainet+lera.     The Aot doss not
    mder'uka to prescribea plm for the ragistratiooof
    of buyers of securitiesor methods for the proteotion
    of sellersagainstbuyers. Had it been intendedby the
    amendmentof the Aot made in 1941 80 raidoallyto ch8oge
    it LB to make its variousrsquirementsapplicableto
    buyers aa well as to sellers,that titentionoertaialy
    would have beanmore clearlyand explicitlysham. The
    ressonablaconstructionto be pLsoed ou Section 33b is
    that it maone that a peraon,who is requiradby the te?ma
    of the Act to registeraa a daalar, ealemmanor agent or
    to obtain a parmit,may not briug or maintainan action
    for commiaaionor ocmpematlon for his servicaeperformed
    ~8 such dealer,sale-     or agant without alleggingand
    proving that he wa8 duly licensedand the securities
    duly registeredunder the Act. A comtruotion of Section
    33b LB intendingto ohmge all of the va r io usq ectiom
    and provisionsof the Aot so aB to make thaw apply to buy-
    ers em well as to sellerewould be contraryat least to the
    spirit and purposeof Section36 of ArticleIII of the Tax-
    Constitution,Vernon~s Ann. St., which prohibitsunandmanlx
    of laws, or sectionsof law@,by referenoe.“ (BktQhaS  IS
    edded)

          In view of the foregoingdecision,the employaaof the
iioenseddealer in oilaud gas seouritlssis not subjectto the pro-
vision of the Texas SecuritiesAct., @rticle 60&x,v.c.s.),ana ha
need not 8courc a licensethereunder.



          AB employeeof a llcenaaddealer in oil *   gas
     leases,who acts a8 agent for such dealer in scouring
     oilaud gas leraea,is not subjeotto the proviaica?a
     of the Texas Se&ritits Aot (Article60oa, V.C.S.),
     end need not mecurea lioensethsreundar. Fowler v.
HonorableD. RiohardVoges -Page 4    (V-221)



    Huts, 138 Tex. 636; Lsvia v. Dwia, 199 S. w. (26)
       .
                                   Yours very truly,

                             AlTORIU!XGElyEBALOFTEXAS


                             BY       C.K. Ri6hrds /a
                                      C.K. Rioharda
                                          Assiatknt




                            APPROVED:

                            Price Daniel      /a

                            ATTORIfEYGENERAL